DETAILED ACTION
	The following action is in response to application 17/191,700 filed on March 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surnilla ‘917.  With regard to claim 1, Surnilla teaches an engine unit comprising: an engine 10 that is able to independently inject fuel into cylinders 15/a/15b; an exhaust gas recirculation device 242 that recirculates exhaust gas of the engine to intake air; a cleaning device 178 that cleans exhaust gas from the engine; and a control device 12 that controls the engine and the exhaust gas .  

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Light-Holets ‘324.  With regard to claim 1, Light-Holets teaches an engine unit comprising: an engine 106 that is able to independently inject fuel into cylinders 104; an exhaust gas recirculation device 122 that recirculates exhaust gas of the engine to intake air; a cleaning device 138 that cleans exhaust gas from the engine; and a control device that controls the engine and the exhaust gas recirculation device, wherein the control device performs control such that an amount of exhaust gas recirculated to intake air is less when fuel cutoff is performed for some cylinders out of all cylinders of the engine than when fuel is injected into all the cylinders of the engine (paragraph 42; exhaust valves closed for deactivated cylinders).  With regard to claim 2, Light-Holets teaches the unit, wherein the control device performs control such that the amount of exhaust gas recirculated to intake air decreases as the number of cylinders subjected to fuel . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Light-Holets as applied to claim 1 above, and further in view of Serrano ‘799.  With regard to claim 3, Light-Holets teaches the unit, but lacks the specific teaching wherein all of the cylinders are deactivated.  Serrano teaches a similar engine unit comprising an engine 510, an electric motor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith ‘504 has been cited to show a similar engine unit comprising a controller 100, engine 110, EGR valve 72, wherein when fuel cut is performed for all cylinders, no exhaust is allowed to recirculate into the intake 220.
Steuernagle ‘888 has been cited to show a similar engine unit, wherein when some cylinders are deactivated 4, an electric motor will increase 8.
Imamura ‘078 has been cited to show a similar engine unit comprising an engine 200, electric motor MG1, wherein when the engine is running and the electric motor is able to output traveling power S101/S102, the EGR can control the EGR ratio to be less S104.



Note to Applicant
 As currently claimed, the reduction in exhaust gas recirculation need not be controlled by the EGR valve.  Since many engines with fuel cut to some cylinders also produce zero lift for the exhaust valves in those respective cylinders, if the EGR valve remains unchanged, the recirculated exhaust gas will always be reduced if some cylinder are disabled.  If applicant is controlling the engine in a different manner (i.e. exhaust valves for disabled cylinders are not shut off, and the recirculated gas is only controlled by the EGR, this may overcome the cited art.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	



 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 6, 2022